Exhibit 10.12 EXECUTION VERSION CREDIT AGREEMENT dated September 14, 2009 among GRANDE COMMUNICATIONS NETWORKS LLC, as Borrower GRANDE PARENT LLC, as Holdings THE LENDERS LISTED HEREIN as Lenders SOCIÉTÉ GÉNÉRALE, as Administrative Agent SG AMERICAS SECURITIES, LLC and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Book-Runners SUNTRUST ROBINSON HUMPHREY, INC. and COBANK, ACB, as Co-Syndication Agents and UNION BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.1 Certain Defined Terms 2 Section 1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under Agreement 36 Section 1.3 Other Definitional Provisions and Rules of Construction 37 Section 1.4 Certifications 38 Section 1.5 Rounding 38 Section 1.6 Timing of Payment and Deliveries 38 ARTICLE II AMOUNTS AND TERMS OF COMMITMENTS AND LOANS 38 Section 2.1 Commitments; Making of Loans; the Register; Optional Notes 38 Section 2.2 Interest on the Loans 42 Section 2.3 Fees 45 Section 2.4 Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount; General Provisions Regarding Payments; Application of Proceeds of Collateral and Payments Under Guaranties 46 Section 2.5 Use of Proceeds 53 Section 2.6 Special Provisions Governing LIBOR Loans 54 Section 2.7 Increased Costs; Taxes; Capital Adequacy 56 Section 2.8 Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate 61 Section 2.9 Defaulting Lenders 62 Section 2.10 Replacement of a Lender 64 Section 2.11 Incremental Facilities 65 ARTICLE III LETTERS OF CREDIT 67 Section 3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein 67 Section 3.2 Letter of Credit Fees 70 Section 3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit 70 Section 3.4 Obligations Absolute 73 Section 3.5 Nature of Issuing Lenders’ Duties 74 ARTICLE IV CONDITIONS TO LOANS AND LETTERS OF CREDIT 75 Section 4.1 Conditions to Initial Loans 75 Section 4.2 Conditions to All Loans 82 Section 4.3 Conditions to Letters of Credit 82 ARTICLE V REPRESENTATIONS AND WARRANTIES 83 Section 5.1 Organization, Powers, Qualification, Good Standing, Business and Subsidiaries 83 Section 5.2 Authorization of Transactions 84 Section 5.3 Financial Condition 85 Section 5.4 No Material Adverse Change; No Restricted Junior Payments 85 Section 5.5 Title to Properties; Liens; Real Property Assets; Intellectual Property 85 Section 5.6 Litigation; Adverse Facts 86 Section 5.7 Payment of Taxes 86 Section 5.8 Federal Regulations 87 - i - Section 5.9 ERISA 87 Section 5.10 Certain Fees 89 Section 5.11 Environmental Protection 89 Section 5.12 Employee Matters 90 Section 5.13 Solvency 90 Section 5.14 Matters Relating to Collateral 90 Section 5.15 Insurance 90 Section 5.16 Common Enterprise 91 Section 5.17 First Priority Security Interest 91 Section 5.18 No Default. 91 Section 5.19 Material Contracts 91 Section 5.20 Disclosure 91 ARTICLE VI AFFIRMATIVE COVENANTS 92 Section 6.1 Financial Statements and Other Reports 92 Section 6.2 Existence, Etc. 96 Section 6.3 Payment of Taxes and Claims; Tax 96 Section 6.4 Maintenance of Properties; Insurance; Business Interruption Insurance 97 Section 6.5 Inspection Rights; Lender Meeting 98 Section 6.6 Compliance with Laws, Etc. 98 Section 6.7 Environmental Matters 99 Section 6.8 Execution of Loan Documents After the Closing Date 99 Section 6.9 Matters Relating to Additional Real Property Collateral Section 6.10 Interest Rate Protection Section 6.11 Payment of Obligations Section 6.12 Anti-Terrorism Laws Section 6.13 Federal Regulation Section 6.14 Deposit Accounts, Securities Accounts and Cash Management Systems Section 6.15 ERISA Section 6.16 Wholesale Businesses Section 6.17 Further Assurances ARTICLE VII NEGATIVE COVENANTS Section 7.1 Indebtedness Section 7.2 Liens and Related Matters Section 7.3 Investments; Acquisitions Section 7.4 Contingent Obligations Section 7.5 Restricted Junior Payments Section 7.6 Financial Covenants Section 7.7 Restriction on Fundamental Changes; Asset Sales Section 7.8 Consolidated Capital Expenditures Section 7.9 Transactions with Shareholders and Affiliates Section 7.10 Sale and Leaseback Transactions Section 7.11 Conduct of Business Section 7.12 Amendments or Waivers of Certain Agreements; Amendments of Documents Relating to Subordinated Indebtedness Section 7.13 Fiscal Year - ii - ARTICLE VIII EVENTS OF DEFAULT Section 8.1 Failure to Make Payments When Due Section 8.2 Default in Other Agreements Section 8.3 Breach of Certain Covenants Section 8.4 Breach of Warranty Section 8.5 Other Defaults Under Loan Documents Section 8.6 Involuntary Bankruptcy; Appointment of Receiver, Etc. Section 8.7 Voluntary Bankruptcy; Appointment of Receiver, Etc. Section 8.8 Judgments and Attachments Section 8.9 Dissolution Section 8.10 ERISA Section 8.11 Change in Control Section 8.12 Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations ARTICLE IX ADMINISTRATIVE AGENT Section 9.1 Appointment Section 9.2 Powers and Duties; General Immunity Section 9.3 Independent Investigation by Lenders; No Responsibility For Appraisal of Creditworthiness Section 9.4 Right to Indemnity Section 9.5 Resignation of Agents; Successor Administrative Agent Section 9.6 Collateral Documents and Guaranties Section 9.7 Duties of Other Agents Section 9.8 Administrative Agent May File Proofs of Claim ARTICLE X MISCELLANEOUS Section 10.1 Successors and Assigns; Assignments and Participations in Loans and Letters of Credit Section 10.2 Expenses Section 10.3 Indemnity Section 10.4 Set-Off Section 10.5 Ratable Sharing Section 10.6 Amendments and Waivers Section 10.7 Independence of Covenants Section 10.8 Notices; Effectiveness of Signatures Section 10.9 Survival of Representations, Warranties and Agreements Section 10.10 Failure or Indulgence Not Waiver; Remedies Cumulative Section 10.11 Marshalling; Payments Set Aside Section 10.12 Severability Section 10.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver Section 10.14 Release of Security Interest or Guaranties Section 10.15 Applicable Law Section 10.16 Construction of Agreement; Nature of Relationship Section 10.17 Consent to Jurisdiction and Service of Process Section 10.18 Waiver of Jury Trial Section 10.19 Confidentiality Section 10.20 USA Patriot Act - iii - Section 10.21 Usury Savings Clause Section 10.22 Successor Issuing Lender Section 10.23 Counterparts Exhibits Exhibit I Form of Notice of Borrowing Exhibit II Form of Notice of Conversion/Continuation Exhibit III Form of Request for Issuance Exhibit IV Form of Term Note Exhibit V Form of Revolving Note Exhibit VI [Intentionally omitted] Exhibit VII Form of Opinion of Kirkland & Ellis LLP Exhibit VIII Form of Compliance Certificate Exhibit IX Form of Solvency Certificate Exhibit X Form of Assignment Agreement Exhibit XI Form of Pledge and Security Agreement Exhibit XII Form of Parent Guaranty Exhibit XIII Form of Subsidiary Guaranty Schedules Schedule 1.1(a) Consolidated EBITDA Pro Forma Adjustment Amount Schedule 1.1(b) Related Agreements Schedule 2.1 Lenders’ Commitments and Pro Rata Shares Schedule 5.1 Corporate & Capital Structure; Ownership Schedule 5.5(b) Owned Real Property Schedule 5.5(c) Leased Real Property Schedule 5.5(d) Intellectual Property Schedule 5.6 Litigation Schedule 5.11 Environmental Matters Schedule 5.17 Filing Offices Schedule 7.1 Permitted Indebtedness Schedule 7.2 Permitted Liens Schedule 7.3 Permitted Investments - iv - Schedule 7.4 Permitted Contingent Obligations - v - This Credit Agreement is dated as of September 14, 2009 and entered into by and among: GRANDE COMMUNICATIONS NETWORKS LLC, a Delaware limited liability company, formerly Grande Communications Networks, Inc., a Delaware corporation (“Company”); GRANDE PARENT LLC, a Delaware limited liability company (“Holdings”); THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually referred to herein as a “Lender” and collectively as “Lenders”); SOCIÉTÉ GÉNÉRALE (“SG”), as administrative agent for Lenders (in such capacity, “Administrative Agent”); SG AMERICAS SECURITIES, LLC ANDSUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Book-Runners (each individually referred to herein in such capacity as a “Arranger” and collectively as “Arrangers”); SUNTRUST ROBINSON HUMPHREY, INC. AND COBANK, ACB, as co-syndication agents for Lenders (each individually referred to herein in such capacity as a “Co-Syndication Agent” and collectively as “Co-Syndication Agents”); and UNION BANK, N.A. AND U.S. BANK NATIONAL ASSOCIATION, as co-documentation agent for Lenders (each individually referred to herein in such capacity as a “Co-Documentation Agent” and collectively as “Co-Documentation Agents”). R E C I T A L S (A) WHEREAS, Holdings has been formed by ABRY Partners LLC(“Sponsor“) for the purpose of acquiring all of the outstanding shares of Capital Stock of Company from Grande Communications Holdings, Inc., a Delaware corporation (“Seller“); (B) WHEREAS, Holdings is a wholly-owned Subsidiary of Grande Investment L.P., a Delaware limited partnership controlled by Sponsor (“TopCo”); (C) WHEREAS, on or before the Closing Date, Sponsor and other investors will make cash equity contributions to TopCo and TopCo will make a cash equity contribution to Holdings in an amount, together with up to $36,000,000of rollover equity of existing shareholders and management of Company (provided that any amount of rollover equity in excess of $32,000,000 represents rollover equity allocated to the value of the Wholesale Businesses), equal to not less than 50% of total pro forma capitalization of Company on the Closing Date (excluding, for purposes of calculating such pro forma capitalization, the $13,000,000 of common equity and $12,000,000 of preferred equity allocated to the purchase price of the Wholesale Businesses), the proceeds of which will be used to fund a portion of the Closing Date Financing Requirements (such cash equity contributions, collectively, the “Equity Contribution”); (D) WHEREAS, on the Closing Date, Holdings will acquire all of the outstanding shares of Capital Stock of Companyin accordance with the Recapitalization Documents (the “Recapitalization”); (E) WHEREAS, Lenders, at the request of Company, have agreed to extend certain credit facilities to Company, the proceeds of which will be used (i) together with the proceeds of the Equity Contribution, to fund the Closing Date Financing Requirements, (ii) to fund certain future permitted acquisitions and (iii) to provide financing for working capital and other general corporate purposes relating to the Business Line of Company and its Subsidiaries that provide cable television, telephone, broadband internet and other related services for residential and commercial customers (the “Retail Business”); 1 (F) WHEREAS, Company intends to contribute all of its assets used exclusively in broadband transport services (the “BBT Business”) to Grande Broadband LLC, a Delaware limited liability company and wholly-owned Subsidiary of TopCo (“Grande Broadband”), pursuant to documentation in form and substance reasonably satisfactory to Arrangers (the “BBT Contribution”); (G) WHEREAS, Company intends to contribute all of its assets used exclusively in network services (the “NWS Business” and, together with the BBT Business, each a “Wholesale Business” and collectively the “Wholesale Businesses”) to Grande Network Services LLC, a Delaware limited liability company and wholly-owned Subsidiary of TopCo (“Grande Network Services”), pursuant to documentation in form and substance reasonably satisfactory to Arrangers (the “NWS Contribution” and, together with the BBT Contribution, each a “Wholesale Contribution” and collectively the “Wholesale Contributions”); (H) WHEREAS, during the period from the Closing Date through the date on which the BBT Contribution is consummated, Company will operate the Retail Business and the BBT Business as two separate businesses; (I) WHEREAS, during the period from the Closing Date through the date on which the NWS Contribution is consummated, Company will operate the Retail Business and the NWS Business as two separate businesses; (J) WHEREAS, Company desires to secure 100% of the Obligations hereunder and under the other Loan Documents by granting to Administrative Agent, on behalf of Secured Parties, a first priority Lien on substantially all of its real, personal and mixed property in accordance with the terms hereof, including a pledge of all of the Capital Stock of its Subsidiaries; and (K) WHEREAS, Holdings and Subsidiary Guarantors have agreed to guarantee the Obligations hereunder and under the other Loan Documents and to secure their guaranties by granting to Administrative Agent, on behalf of Secured Parties, a first priority Lien on substantially all of their real, personal and mixed property in accordance with the terms hereof, including a pledge of 100% of the Capital Stock of their Subsidiaries. NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, the undersigned parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1 Certain Defined Terms The following terms used in this Agreement shall have the following meanings: “ABB Management Agreement” means that certain Management Services Agreement to be executed and delivered by and among Company, Atlantic Broadband and Grande Manager on or before the Closing Date, as such agreement may be amended from time to time thereafter to the extent permitted under Section 7.12(a). 2 “Additional Mortgage” has the meaning assigned to that term in Section 6.9(a). “Additional Mortgaged Property” has the meaning assigned to that term in Section 6.9(a). “Adjusted Capital Expenditures” means, with respect to any period, (a) the aggregate amount of Consolidated Capital Expenditures made during such period (other than Consolidated Capital Expenditures attributable to any Wholesale Business) minus (b) the aggregate amount of Consolidated Capital Expenditures (other than Consolidated Capital Expenditures attributable to any Wholesale Business) made during such period in respect of (i) all line extension build-out costs, including labor and material to construct additional network plants to service new homes in the retail markets of Corpus Christi, Midland/Odessa and Waco and (ii) VOD launch, switch consolidation, headend consolidation, POP consolidation and systems and software alignment, in each case consistent with the projections provided to Lenders prior to the Closing Date; provided that, with respect to any Fiscal Year, the aggregate amount of Consolidated Capital Expenditures included in clause (b) of this definition for the periods ending during such Fiscal Year shall not exceed the corresponding amount set forth below opposite such Fiscal Year; provided, however, that the aggregate amount of Consolidated Capital Expenditures permitted to be included in clause (b) of this definition in respect of any Fiscal Year shall be increased by the unused amount of Consolidated Capital Expenditures that were permitted to be included in clause (b) of this definition for the immediately preceding Fiscal Year (without giving effect to any adjustments in accordance with this proviso); providedfurther that, with respect to any Fiscal Year, Consolidated Capital Expenditures of the type described in clause (b) of this definition made during such Fiscal Year shall be deemed to be made first with respect to any carry forward amount to the extent applicable and then with respect to the applicable limit for such Fiscal Year: Fiscal Period Amount Fiscal Year 2009 $7,500,000 Fiscal Year 2010 Fiscal Year 2011 Fiscal Year 2012 $4,500,000 Fiscal Year 2013 $0 Fiscal Year 2014 $0 Fiscal Year 2015 $0 “Adjusted LIBOR” means, for each Interest Period in respect of any LIBOR Loan, an interest rate per annum (rounded upward, if necessary, to the nearest 1/16 of 1%) determined pursuant to the following formula: Adjusted LIBOR LIBOR/(1.00 – LIBOR Reserve Percentage) 3 Adjusted LIBOR shall be adjusted automatically as of the effective date of any change in the LIBOR Reserve Percentage. “Administrative Agent” has the meaning assigned to that term in the introduction to this Agreement and also means and includes any successor Administrative Agent appointed pursuant to Section 9.5. “Affected Lender” has the meaning assigned to that term in Section 2.6(c). “Affected Loans” has the meaning assigned to that term in Section 2.6(c). “Affiliate”, as applied to any Person, means any other Person directly or indirectly controlling, controlled by, or under common control with, that Person. For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlling”, “controlled by” and “under common control with”), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of Voting Securities or by contract or otherwise; provided that no Agent or Lender shall be deemed to be an “Affiliate” of any Loan Party. “Affiliated Funds” means Funds that are administered or managed by (a) a single entity or (b) an Affiliate of such entity. “Agents” means Administrative Agent, Arrangers, Co-Syndication Agents, Co-Documentation Agents and any other agents appointed under the Loan Documents. “Aggregate Amounts Due” has the meaning assigned to that term in Section 10.5. “Agreement” means this Credit Agreement dated as of September 14, 2009. “Anti-Money Laundering Laws” has the meaning assigned to that term in Section 5.8(c). “Approved Fund” means a Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Approved Sale” has the meaning assigned to that term in the Recapitalization Agreement. “Arranger” has the meaning assigned to that term in the introduction to this Agreement. “Asset Sale” means the sale or disposition by any Loan Party to any Person that is not a Loan Party of (a) any of the Capital Stock of any Subsidiary of Company, (b) all or substantially all of the assets of any Business Line of any Loan Party, or (c) any other assets (whether tangible or intangible) of any Loan Party (other than (i) inventory sold in the ordinary course of business, (ii) Cash Equivalents for fair value, (iii) sales, assignments, transfers or dispositions of accounts in the ordinary course of business for purposes of collection, (iv) sales of assets in the ordinary course of business, (v) the Wholesale Contributions, (vi) sales or dispositions permitted under Section 7.7 (other than Section 7.7(c) and (d)) and (vii) any such other assets to the extent that the aggregate value of such assets sold in any single transaction or related series of transactions does not exceed $1,000,000). “Atlantic Broadband” means Atlantic Broadband Finance, LLC, a Delaware limited liability company. 4 “Assignment Agreement” means an assignment and assumption agreement in substantially the form of Exhibit X annexed hereto. “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter in effect, or any successor statute. “Base Rate” means, for any day, a rate per annum (rounded upwards to the nearest 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day, (b) the sum of (i) the higher of (1) the London interbank offered rate (rounded upward, if necessary, to the nearest 1/100 of 1%) equal to the offered rate for deposits in Dollars for a period equal to one month commencing on such day, which appears on the appropriate page of the Reuters screen or any successor service for the purpose of displaying London interbank offered rates of major banks (provided that if such screen or service ceases to be available, Administrative Agent may specify another screen or service displaying the appropriate rate after consultation with Company and the Lenders) as of 11:00 A.M. (London time) on the date two Business Days prior to such day and (2) 3.00% per annum, plus (ii) 1%, and (c) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. If, for any reason, Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Effective Rate, including the inability or failure of Administrative Agent to obtain sufficient quotations in accordance with the terms hereof, the Base Rate shall be determined without regards to clause (c) of the first sentence of this definition until the circumstances giving rise to such inability no longer exist. Any change in the Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective on the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “Base Rate Loans” means Loans bearing interest at rates determined by reference to the Base Rate as provided in Section 2.2(a). “BBT Business” has the meaning assigned to that term in the Recitals to this Agreement. “BBT Contribution” has the meaning assigned to that term in the Recitals to this Agreement. “Business Day” means (a) for all purposes other than as covered by clause (b) below, any day excluding Saturday, Sunday and any day which is a legal holiday under the laws of the State of New York or is a day on which banking institutions located in such state are authorized or required by law or other governmental action to close, and (b) with respect to all notices, determinations, fundings and payments in connection with LIBOR or any LIBOR Loans, any day that is a Business Day described in clause (a) above and that is also a day for trading by and between banks in Dollar deposits in the London interbank market. “Business Line” means, with respect to any Person, assets constituting an identifiable line or division of business operations conducted by such Person. “Capital Lease”, as applied to any Person, means any lease of any property (whether real, personal or mixed) by that Person as lessee that, in conformity with GAAP, is accounted for as a capital lease on the balance sheet of that Person. “Capital Stock” means the capital stock of or other equity interests (including partnership interests and membership interests in a limited liability company) in a Person. “Cash” means money, currency or a credit balance in a Deposit Account. 5 “Cash Collateralize” means, in respect of an obligation, provide and pledge (as a first priority perfected security interest) cash collateral in Dollars, at a location and pursuant to documentation in form and substance reasonably satisfactory to Administrative Agent (and “Cash Collateralization” has a corresponding meaning). “Cash Equivalents” means, as at any date of determination, (a) marketable Securities (i) issued or directly and unconditionally guaranteed as to interest and principal by the United States Government or (ii) issued by any agency of the United States the obligations of which are backed by the full faith and credit of the United States, in each case maturing within one year after such date, (b) marketable direct obligations issued by any state of the United States of America or any political subdivision of any such state or any public instrumentality thereof, in each case maturing within one year after such date and having, at the time of the acquisition thereof, the highest rating obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no more than one year from the date of creation thereof and having, at the time of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one year after such date and issued or accepted by any Lender or by any commercial bank organized under the laws of the United States of America or any state thereof or the District of Columbia that (i) is at least “adequately capitalized” (as defined in the regulations of its primary Federal banking regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not less than $100,000,000 and (e) shares of any money market mutual fund that (i) has at least 95% of its assets invested continuously in the types of investments referred to in clauses (a) and (b) above, (ii) has net assets of not less than $500,000,000, and (iii) has the highest rating obtainable from either S&P or Moody’s. “Change in Control” means any of the following: (a) Sponsor and its Affiliates shall cease to legally and beneficially own and control at least 51.0% of the Capital Stock, or shall cease to be or control the Governing Body, of Grande Manager, (b) Grande Manager shall cease to be the Governing Body of TopCo, (c) an Approved Sale, unless no Loan Party pays a fee to Sponsor or any of its Affiliates in connection therewith under the Sponsor Management Agreement, (d) Sponsor, ABRY Investment Partnership, L.P., ABRY Mezzanine Partners, L.P., Oak Hill Capital Partners, L.P., Oak Hill Capital Management Partners, L.P., OHCP ATLANTIC, L.L.C., The Board of Trustee of the Leland Stanford Junior University (DAPER 2), New York Life Capital Partners II, L.P., The Northwestern Mutual Life Insurance Company, Merrill Lynch Capital Corporation and GE Capital Corporation (and/or any of their successors, as applicable) and their respective Permitted Investment Affiliates shall cease to beneficially own and control, directly or indirectly, at least 51.0% of (i) the issued and outstanding Voting Securities of Holdings entitled (without regard to the occurrence of any contingency) to vote for the election of members of the Governing Body of Holdings and (ii) the issued and outstanding shares of Capital Stock of Holdings of each class or series, (e) Sponsor and its Permitted Investment Affiliates shall cease to have the right, directly or indirectly, to designate a majority of the members of the Governing Body of each of Holdings and Company, (f) the occurrence of a change in the composition of the Governing Body of Holdings or Company such that a majority of the members of any such Governing Body are not Continuing Members, (g) the failure at any time of Holdings to legally and beneficially own and control 100% of the issued and outstanding Capital Stock of Company or the failure at any time of Holdings to have the ability to elect all of the Governing Body of Company, and (h) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), excluding Permitted Holders, shall become, or obtain rights (whether by means of warrants, options or otherwise) to become, the beneficial owner, directly or indirectly, of more than 30% of the issued and outstanding shares of Capital Stock of Holdings entitled (without regard to the occurrence of any contingency) to vote for the election of members of the Governing Body of Holdings. 6 “Change in Law” means, with respect to any Lender, the occurrence, after the date on which such Lender became a party to this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation, treaty or order, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Government Authority, (c) any determination of a court or other Government Authority or (d) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Government Authority. “Closing Date” means the date on which the Recapitalization is consummated and the initial Loans are made; provided that if the Closing Date shall not have occurred on or before September 30, 2009, this Agreement shall terminate and be of no further force or effect. “Closing Date Financing Requirements” means the aggregate of all amounts necessary to (a) finance the purchase price payable by Sponsor under the Recapitalization Agreement, (b) retire the Existing Notes, (c) prepay amounts due in respect of obligations of Company under certain Capital Leases, and (d) pay Transaction Costs, in each case as set forth in the Funds Flow Memorandum. “Closing Date Mortgage Policies” has the meaning assigned to that term in Section 4.1(l). “Closing Date Mortgaged Property” has the meaning assigned to that term in Section 4.1(l). “Closing Date Mortgages” has the meaning assigned to that term in Section 4.1(l). “Co-Documentation Agent” has the meaning assigned to that term in the introduction to this Agreement. “Collateral” means, collectively, all of the assets and property in which Liens are purported to be granted pursuant to the Collateral Documents as security for the Obligations. “Collateral Account” has the meaning assigned to that term in the form of Pledge and Security Agreement attached hereto as Exhibit XI. “Collateral Documents” means the Pledge and Security Agreement, the Mortgages, the Control Agreements and all other instruments or documents delivered by any Loan Party pursuant to this Agreement or any of the other Loan Documents in order to grant to Administrative Agent, on behalf of Secured Parties, a Lien on any real, personal or mixed property of that Loan Party as security for the Obligations. “Commercial Letter of Credit” means any letter of credit or similar instrument issued for the purpose of providing the primary payment mechanism in connection with the purchase of any materials, goods or services by Company or any of its Subsidiaries in the ordinary course of business of Company or such Subsidiary. “Commitments” means, collectively, the Term Loan Commitments and the Revolving Loan Commitments. 7 “Company” has the meaning assigned to that term in the introduction to this Agreement. “Compliance Certificate” means a certificate substantially in the form of Exhibit VIII annexed hereto. “Consolidated Capital Expenditures” means, for any period, the sum of the aggregate of all expenditures (including that principal portion of Capital Leases which is capitalized on the consolidated balance sheet of Company and its Subsidiaries and excluding (x) normal replacements and maintenance which are properly charged to current operations, (y) interest capitalized during such period and (z) the principal amount of Indebtedness incurred during such period or any prior period) by Company and its Subsidiaries during that period that, in conformity with GAAP, are included in “additions to property, plant or equipment” or comparable items reflected in the consolidated statement of cash flows of Company and its Subsidiaries (excluding, however, any such expenditures to the extent attributable to any Wholesale Business). For purposes of this definition, (i) the purchase price of equipment that is purchased (a) within 30 days of the trade-in of existing equipment or (b) with the proceeds of any asset disposition or casualty, condemnation or taking or any insurance proceeds (to the extent permitted hereunder) shall be included in Consolidated Capital Expenditures only to the extent of the gross amount of such purchase price less the credit granted by the seller of such equipment for the equipment being traded in at such time or the amount of such net proceeds, as the case may be, (ii) acquisition costs in respect of any Permitted Acquisition or Investments permitted under Section 7.3 shall be excluded from Consolidated Capital Expenditures and (iii) expenditures made using the proceeds of the issuance of Capital Stock (other than Disqualified Stock), to the extent such proceeds are not required to prepay the Loans pursuant to Section 2.4(b)(iii)(C), shall be excluded from Consolidated Capital Expenditures. “Consolidated Cash Interest Expense” means, for any period, Consolidated Interest Expense for such period excluding, however, any interest expense not paid or payable in Cash during such period and excluding, without duplication: (i) amortization of debt discount and debt issuance costs, (ii) any fees and expenses (including underwriting fees and expenses paid in connection with the consummation of the Transactions, any Permitted Acquisition or in connection with any issuance, amendment or waiver of any debt issuance (including the Loan Documents), (iii) any payments made to obtain Hedge Agreements, (iv) any agent or collateral monitoring fees paid or required to be paid pursuant to any Loan Document and (v) annual agency fees, unused line fees and letter of credit fees and expenses paid hereunder. “Consolidated Current Assets” means, as at any date of determination, the total assets of Company and its Subsidiaries on a consolidated basis which may properly be classified as current assets in conformity with GAAP, excluding assets attributable to any Wholesale Business, Cash and Cash Equivalents. “Consolidated Current Liabilities” means, as at any date of determination, the total liabilities of Company and its Subsidiaries on a consolidated basis which may properly be classified as current liabilities in conformity with GAAP, excluding liabilities attributable to any Wholesale Business, the current portions of Funded Debt (including revolving credit loans) and Capital Leases. “Consolidated EBITDA” means, for any period, the sum, without duplication, of the amounts (excluding, however, any such amounts to the extent attributable to any Wholesale Business) for such period of (i) Consolidated Net Income, (ii) Consolidated Interest Expense, amortization or write-off of debt discount, debt issuance, warrant and other equity issuance costs and commissions, discounts, redemption premium and other fees and charges associated with capital leases or the permitted acquisition or repayment of any debt of Company or its Subsidiaries, (iii) provisions for Taxes based on income or gross margins and franchise Taxes (to the extent determined based on income), (iv) total depreciation expense, (v) total amortization expense and (vi) other non-Cash items, including non-Cash rent expense, non-Cash expense from any Employee Benefit Plan or stock option plan, loss on sale or disposition of fixed assets, purchase accounting adjustments with respect to re-valuing assets and liabilities and subsequent non-Cash impairment charges, (vii) non-recurring or extraordinary expenses, losses or charges, (viii) fees and expenses in connection with permitted investments, acquisitions, dispositions, debt and equity issuances, and amendments or waivers to Indebtedness (including the Loan Documents), whether or not consummated, (ix) non-Cash accrual of Management Fees payable to Sponsor permitted hereunder and paid pursuant to and in accordance with the Sponsor Management Agreement, (x) fees and expenses in connection with the Transactions permitted to be paid pursuant to this Agreement, (xi) to the extent actually reimbursed (and to the extent such reimbursement proceeds are not included in arriving at Consolidated Net Income), expenses incurred to the extent covered by indemnification provisions in any agreement in connection with a Permitted Acquisition, (xii) to the extent covered by insurance (and such insurance proceeds are not included in arriving at Consolidated Net Income), expenses with respect to liability, casualty events or business interruption, and (xiii) changes in reserves for long-term liabilities booked prior to the Closing Date in respect of periods prior to and including the Closing Date, but only, in the case of clauses (ii) through (xiii), to the extent deducted in the calculation of Consolidated Net Income minus (x) any non-cash charges previously added-back to determine Consolidated EBITDA pursuant to clause (vi) above to the extent that, during such period, such non-cash charges have become cash charges, to the extent not deducted in the calculation of Consolidated Net Income for such period and (y) non-recurring or extraordinary gains, all of the foregoing as determined on a consolidated basis for Company and its Subsidiaries in conformity with GAAP; provided that (a) solely for purposes of determining compliance with the Financial Covenants for any period ending on or prior to December 31, 2010, Consolidated EBITDA for such period shall be deemed to be increased by the applicable Consolidated EBITDA Pro Forma Adjustment Amount for such period and (b) Consolidated EBITDA for each of the following Fiscal Quarters shall be deemed to be the corresponding amount set forth below. 8 Fiscal Quarter Amount Fiscal Quarter ending March 31, 2009 Fiscal Quarter ending June 30, 2009 “Consolidated EBITDA Pro Forma Adjustment Amount” means, for any period, the corresponding amount for such period as set forth on Schedule 1.1(a). “Consolidated Excess Cash Flow” means, for any period, an amount (if positive) equal to (i) the sum, without duplication, of the amounts for such period of (a) Consolidated EBITDA, (b) the Consolidated Working Capital Adjustment and (c) if and to the extent of any Consolidated Excess Cash Flow (before giving effect to clause (ii)(h)of this definition) for the prior Fiscal Year, any Consolidated Capital Expenditures carry forward amount from the prior Fiscal Year that is not used in such Fiscal Year minus (ii) the sum, without duplication, of the amounts for such period of (a) voluntary and scheduled repayments of Consolidated Total Debt (excluding repayments of Revolving Loans except to the extent that the Revolving Loan Commitment Amount is permanently reduced in connection with such repayments), (b) Consolidated Capital Expenditures made in accordance with Section 7.8 (net of any proceeds of any related debt financings with respect to such expenditures), (c) Consolidated Cash Interest Expense, (d) current Taxes based on income of Company and its Subsidiaries and paid in Cash with respect to such period, (e) Cash items of expense not included in Consolidated Net Income, (f) Cash termination costs paid in Cash relating to Hedge Agreements, (g) amounts paid in Cash during such period on account of items that were accounted for as non-Cash reductions of Consolidated Net Income or as non-Cash reductions of Consolidated Net Income in determining Consolidated EBITDA of Company and its Subsidiaries in a prior excess cash flow period, (h) the Consolidated Capital Expenditures carry forward amount for such Fiscal Year, (i) the amount related to items that were added to or not deducted from net income in calculating Consolidated Net Income or were added to or not deducted from net income in calculating Consolidated EBITDA to the extent such items represented a Cash payment, or an accrual for a Cash payment, by the Company and its Subsidiaries or did not represent Cash received by the Company and its Subsidiaries, in each case on a consolidated basis during such period and (j) Restricted Junior Payments permitted under Sections 7.5(b) and (c); provided that, to the extent otherwise included therein, the Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds, Net Securities Proceeds and Wholesale Contribution Proceeds shall be excluded from the calculation of Consolidated Excess Cash Flow. 9 “Consolidated Excess Cash Flow Percentage” has the meaning assigned to that term in Section 2.4(b)(iii)(E). “Consolidated Fixed Charges” means, for any period, the sum (without duplication) of the amounts (excluding, however, any such amounts to the extent attributable to any Wholesale Business) for such period of (i) Consolidated Cash Interest Expense, (ii) scheduled principal payments in respect of Consolidated Total Debt, (iii) cash payments, net of any receipts or credits, for taxes based on income, (iv) Restricted Junior Payments permitted under Section 7.5(g) to the extent they are paid in Cash, (v) the aggregate amount of all rents paid or payable during that period under all Capital Leases to which Company or any of its Subsidiaries is a party as a lessee, and (v) Adjusted Capital Expenditures made during such period, all of the foregoing as determined on a consolidated basis for Company and its Subsidiariesin conformity with GAAP. For purposes of determining compliance with Section 7.6(a) for the four-Fiscal Quarter period ending on December 31, 2009, Consolidated Fixed Charges shall be deemed to be an amount equal to the Consolidated Fixed Charges for the Fiscal Quarter ending on December 31, 2009 divided by 0.25. For purposes of determining compliance with Section 7.6(a) for the four-Fiscal Quarter period ending on March 31, 2010, Consolidated Fixed Charges shall be deemed to be an amount equal to (A) the sum of (i) Consolidated Fixed Charges for the Fiscal Quarter ending on December 31, 2009 plus (ii) Consolidated Fixed Charges for the Fiscal Quarter ending on March 31, 2010 divided by (B) 0.50. For purposes of determining compliance with Section 7.6(a) for the four-Fiscal Quarter period ending on June 30, 2010, Consolidated Fixed Charges shall be deemed to be an amount equal to (A) the sum of (i) Consolidated Fixed Charges for the Fiscal Quarter ending December 31, 2009, plus (ii) Consolidated Fixed Charges for the Fiscal Quarter ending March 31, 2010, plus (iii) Consolidated Fixed Charges for the Fiscal Quarter ending June 30, 2010 divided by (B) 0.75. 10 “Consolidated Interest Expense” means, for any period, total interest expense (including that portion attributable to Capital Leases in accordance with GAAP and capitalized interest) of Company and its Subsidiaries on a consolidated basis in accordance with GAAP with respect to all outstanding Indebtedness of Company and its Subsidiaries, including all commissions, discounts and other fees and charges owed with respect to letters of credit and bankers’ acceptance financing, net costs under Interest Rate Agreements and amounts referred to in Section 2.3 payable to Administrative Agent and Lenders that are considered interest expense in accordance with GAAP, but excluding, however, any such amounts referred to in Section 2.3 payable on or before the Closing Date. “Consolidated Leverage Ratio” means as of the last day of any Fiscal Quarter, the ratio of (a) Consolidated Total Debt at such date to (b) Consolidated EBITDA for the consecutive four-Fiscal Quarter period ending on such date. “Consolidated Net Income” means, for any period, the net income (or loss) of Company and its Subsidiaries on a consolidated basis for such period taken as a single accounting period determined in conformity with GAAP (excluding, however, any items included in determining such net income (or loss) to the extent attributable to any Wholesale Business); providedthat there shall be excluded (i) the income (or loss) of any Person (other than a Subsidiary of Company) in which any other Person (other than Company or any of its Subsidiaries) has a joint interest, except to the extent of the amount of dividends or other distributions actually paid in Cash or Cash Equivalents to Company or any of its Subsidiaries by such other Person during such period, (ii) the income (or loss) of any Person accrued prior to the date it becomes a Subsidiary of Company or is merged into or consolidated with Company or any of its Subsidiaries or that Person’s assets are acquired by Company or any of its Subsidiaries, (iii) the income of any Subsidiary of Company of to the extent that the declaration or payment of dividends or similar distributions by that Subsidiary of that income is not at the time permitted by operation of the terms of its charter or any agreement, instrument, judgment, decree, order, statute, rule or governmental regulation applicable to that Subsidiary, (iv) any after-tax gains or losses attributable to asset sales or returned surplus assets of any Employee Plan, and (v) to the extent not included in clauses (i) through (iv) above, any net extraordinary gains or net non-cash extraordinary losses. “Consolidated Total Debt” means, as at any date of determination, the sum of (i) the aggregate stated balance sheet amount of all Indebtedness of Company and its Subsidiaries, determined on a consolidated basis in accordance with GAAP and (ii) the Letter of Credit Usage plus the maximum aggregate amount that is available for drawing under all letters of credit issued for the benefit of Company or any of its Subsidiaries otherwise than pursuant to this Agreement. “Consolidated Working Capital” means, as at any date of determination, the excess (or deficit) of Consolidated Current Assets over Consolidated Current Liabilities, in each case, calculated on a Pro Forma Basis. 11 “Consolidated Working Capital Adjustment” means, for any period on a consolidated basis, the amount (which may be a negative number) by which Consolidated Working Capital as of the beginning of such period exceeds (or is less than) Consolidated Working Capital as of the end of such period. “Contingent Obligation”, as applied to any Person, means any direct or indirect liability, contingent or otherwise, of that Person (a) with respect to any Indebtedness, lease, dividend or other obligation of another if the primary purpose or intent thereof by the Person incurring the Contingent Obligation is to provide assurance to the obligee of such obligation of another that such obligation of another will be paid or discharged, or that any agreements relating thereto will be complied with, or that the holders of such obligation will be protected (in whole or in part) against loss in respect thereof, (b) with respect to any letter of credit issued for the account of that Person or as to which that Person is otherwise liable for reimbursement of drawings or (c) under Hedge Agreements. Contingent Obligations shall include (i) the direct or indirect guaranty, endorsement (other than for collection or deposit in the ordinary course of business), co-making, discounting with recourse or sale with recourse by such Person of the obligation of another, (ii) the obligation to make take-or-pay or similar payments if required regardless of non-performance by any other party or parties to an agreement and (iii) any liability of such Person for the Indebtedness of another through any agreement (contingent or otherwise) (x) to purchase, repurchase or otherwise acquire such obligation or any security therefor, or to provide funds for the payment or discharge of such obligation (whether in the form of loans, advances, stock purchases, capital contributions or otherwise) or (y) to maintain the solvency or any balance sheet item, level of income or financial condition of another if, in the case of any agreement described under subclauses (x) or (y) of this sentence, the primary purpose or intent thereof is as described in the preceding sentence. The amount of any Contingent Obligation of any Person shall be equal to the amount of the obligation so guaranteed or otherwise supported or, if less, the amount to which such Contingent Obligation is specifically limited, unless such obligation is not stated or determinable, in which case it shall be such Person’s maximum reasonably anticipated liability in respect thereof, as determined by such Person in good faith. “Continuing Member” means, as of any date of determination, any member of the Governing Body of Holdings or Company who (a) was a member of such Governing Body on the Closing Date, or (b) was nominated for election or elected to such Governing Body with the affirmative vote of a majority of the members who were either members of such Governing Body on the Closing Date or whose nomination or election was previously so approved. “Contractual Obligation”, as applied to any Person, means any provision of any Lien issued by that Person or of any material indenture, mortgage, deed of trust, contract, undertaking, agreement or other instrument to which that Person is a party or by which it or any of its properties is bound or to which it or any of its properties is subject. “Control Agreement” means an agreement, satisfactory in form and substance to Administrative Agent and executed by Administrative Agent, the financial institution or securities intermediary at which a Deposit Account or a Securities Account, as the case may be, is maintained, and the applicable Loan Party pursuant to which such financial institution or securities intermediary confirms and acknowledges Administrative Agent’s security interest in such account, and agrees that the financial institution or securities intermediary, as the case may be, will comply with instructions originated by Administrative Agent as to disposition of funds in such account, after the occurrence and during the continuance of an Event of Default, without further consent by Company or any of its Subsidiaries. 12 “Co-Syndication Agent” has the meaning assigned to that term in the introduction to this Agreement. “Currency Agreement” means any foreign exchange contract, currency swap agreement, futures contract, option contract, synthetic cap or other similar agreement or arrangement to which Company or any of its Subsidiaries is a party. “Default Period” means, with respect to any Defaulting Lender, the period commencing on the date of the applicable Funding Default by such Defaulting Lender and ending on the earliest of (a) the date on which all Loans and Commitments are cancelled or terminated, (b) the date on which the Obligations are declared or become immediately due and payable, and (c) the date on which Company, Administrative Agent and Lenders waive all Funding Defaults of such Defaulting Lender in writing. “Defaulting Lender” means, at any time, a Lender as to which Administrative Agent has notified Company that (i) such Lender has failed for three or more Business Days to comply with its obligations under this Agreement to make a Loan or make a payment to Issuing Lender in respect of a drawing under a Letter of Credit (each a “funding obligation”), (ii) such Lender has notified Administrative Agent, or has stated publicly, that it will not comply with any such funding obligation hereunder, or has defaulted on its funding obligations under any other loan agreement or credit agreement or other financing agreement, (iii) such Lender has, for a period of three or more Business Days commencing on the date on which Administrative Agent confirms that such Lender has received a written request from Administrative Agent, failed to confirm in writing to Administrative Agent that it will comply with its funding obligations hereunder (it being agreed that such written request from Administrative Agent shall include the name and date of this Agreement, the names of Company and Administrative Agent, the reply deadline, and the contact details (including telephone number) for the Person to whom the reply must be sent), or (iv) a Lender Insolvency Event has occurred and is continuing with respect to such Lender. Any determination that a Lender is a Defaulting Lender under clauses (i) through (iv) above will be made by Administrative Agent in its sole discretion acting in good faith. Administrative Agent will promptly send to all parties hereto a copy of any notice to Company provided for in this definition. “Deposit Account” means a demand, time, savings, passbook or similar account maintained with a Person engaged in the business of banking, including a savings bank, savings and loan association, credit union or trust company. “Designated Person” means a Person named as a "Specially Designated National and Blocked Person" on the most current list published by the Office of Foreign Assets Control of the United States Department of the Treasury at its official website or any replacement website or other replacement official publication of such list. “Disqualified Stock” means any Capital Stock which, by its terms (or by the terms of any Securities into which it is convertible, or for which it is exercisable or exchangeable), or upon the happening of any event, (a) matures (excluding any maturity as the result of an optional redemption by the issuer thereof) or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to the first anniversary of the Term Loan Maturity Date, (b) is convertible into or exercisable or exchangeable (unless at the sole option of the issuer thereof) for (i) debt securities or (ii) any Capital Stock referred to in (a) above, in each case at any time prior to the first anniversary of the Term Loan Maturity Date, (c) contains any repurchase obligation which may come into effect prior to the first anniversary of the Term Loan Maturity Date, (d) requires the payment of any dividends (other than the payment of dividends solely in the form of Qualified Capital Stock) prior to the first anniversary of the Term Loan Maturity Date or (e) provides the holders of such Capital Stock thereof with any rights to receive any Cash upon the occurrence of a change in control prior to the first anniversary of the Term Loan Maturity Date, unless the rights to receive such Cash are contingent upon the prior payment in full in cash of the Obligations. Disqualified Stock shall not include any Capital Stock which would be Qualified Capital Stock but for a requirement that such Capital Stock be redeemed in connection with (x) a change of control or (y) any asset disposition made pursuant to Section 7.7 or otherwise permitted by Administrative Agent so long as such Capital Stock requires the prior payment in full in Cash of the Obligations prior to any payments being made pursuant to such Capital Stock. Notwithstanding the preceding sentence, any Capital Stock that would constitute Disqualified Stock solely because the holders of the Capital Stock have the right to require Company to repurchase such Capital Stock upon the occurrence of a change of control or a public offering will not constitute Disqualified Stock if the terms of such Capital Stock provide that Company may not repurchase or redeem any such Capital Stock pursuant to such provisions unless such repurchase or redemption complies with Section 7.5. 13 “Dollars” and the sign “$” mean the lawful money of the United States of America. “Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any Approved Fund of any Lender, (b) any Sponsor Loan Fund; provided that (1) the aggregate principal amount of Term Loans held by Sponsor Loan Funds shall not at any time exceed $20,000,000 and (2) Sponsor Loan Funds shall not at any time hold any Revolving Loan Commitments and (c) (i) a commercial bank organized under the laws of the United States or any state thereof, (ii) a savings and loan association or savings bank organized under the laws of the United States or any state thereof, (iii) a commercial bank organized under the laws of any other country or a political subdivision thereof; provided that (x) such bank is acting through a branch or agency located in the United States or (y) such bank is organized under the laws of a country that is a member of the Organization for Economic Cooperation and Development or a political subdivision of such country and (iv) any other entity that is an “accredited investor” (as defined in Regulation D under the Securities Act) that extends credit or buys loans as one of its businesses including insurance companies, mutual funds and lease financing companies; provided that no Restricted Person shall be an Eligible Assignee. “Employee Plan” means an "employee pension benefit plan" as defined in Section 3(2) of ERISA subject to the provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code or Section 302 of ERISA (other than a Multiemployer Plan), which is maintained or contributed to by any Loan Party or ERISA Affiliate or with respect to which any Loan Party or ERISA Affiliate would reasonably be expected to have any material liability. “Employee Welfare Plan” means any “employee welfare benefit plan” as defined in Section 3(1) of ERISA which is maintained or contributed to by any Loan Party. 14 “Environmental Claim” means any investigation, notice, notice of violation, claim, action, suit, proceeding, demand, abatement order or other order or directive (conditional or otherwise), by any Government Authority or any other Person, arising (a) pursuant to or in connection with any actual or alleged violation of any Environmental Law, (b) in connection with any Hazardous Materials or any actual or alleged Hazardous Materials Activity or (c) in connection with any actual or alleged damage, injury, threat or harm to health, safety, natural resources or the environment from environmental hazards. “Environmental Laws” means any and all current or future statutes, ordinances, orders, rules, regulations, guidance documents, judgments, Governmental Authorizations, or any other requirements of any Government Authority relating to (a) environmental matters, including those relating to any Hazardous Materials Activity, (b) the generation, use, storage, transportation or disposal of Hazardous Materials or (c) occupational safety and health, industrial hygiene or the protection of human, plant or animal health or welfare from environmental hazards, in any manner applicable to Company or any of its Subsidiaries or any Real Property Asset. “Equity Contribution” has the meaning assigned to that term in the Recitals to this Agreement. “ERISA” means the US Employee Retirement Income Security Act of 1974 (or any successor legislation thereto) and the regulations promulgated and rulings issued thereunder. “ERISA Affiliate” means an entity that is treated as a single employer for purposes of Section 414 of the Internal Revenue Code with any Loan Party. Notwithstanding the foregoing, the term ERISA Affiliate shall not include any entity that could be considered an ERISA Affiliate solely by virtue of its ownership interest in, or status as, a portfolio company of the Sponsor or any of the Sponsor’s Affiliates unless a court of competent jurisdiction or governmental agency determines with respect to such applicable Loan Party that such entities have a relationship that would cause them to be ERISA Affiliates, or a federal district court located in the same jurisdiction as the applicable Loan Party, the PBGC by final regulation, or any federal circuit court, interprets ERISA or the Code in a manner that would result in ERISA Affiliate status for such entities. “ERISA Event” means any of the following events: (a) any reportable event, as defined in Section 4043(c) of ERISA and the regulations promulgated under it, with respect to an Employee Plan as to which the notice requirement is not waived pursuant to applicable regulations; (b) the termination of any Employee Plan under Section 4041(c) of ERISA; (c) the institution of proceedings under Section 4042 of ERISA by the PBGC for the termination of, or the appointment of a trustee to administer, any Employee Plan; (d) the failure to make a required contribution to any Employee Plan that results in the imposition of a Lien on the assets of any Loan Party under the Internal Revenue Code or ERISA; (e) a determination that any Employee Plan is, or is reasonably expected to be, in at-risk status (within the meaning of Section 430 of the Internal Revenue Code); 15 (f) engagement in a non-exempt prohibited transaction within the meaning of Section 4975 of the Internal Revenue Code or Section 406 of ERISA which could reasonably be expected to have a Material Adverse Effect; or (g) the receipt by any Loan Party or ERISA Affiliate of any notice that a Multiemployer Plan is, or is reasonably expected to be, insolvent or in reorganization, within the meaning of Title IV of ERISA, or, on and after the effectiveness of the Pension Act, that a Multiemployer Plan is in endangered or critical status (within the meaning of Section 305 of ERISA). “Event of Default” means each of the events set forth in Sections 8.1 through 8.12. “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and any successor statute. “Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any other recipient of any payment to be made by or on account of any obligation of Company hereunder (a) Taxes that are imposed on the overall net income (however denominated) and franchise Taxes imposed in lieu thereof (i) by the United States, (ii) by any other Government Authority under the laws of which such Lender is organized or has its principal office or maintains its applicable lending office or (iii) by any Government Authority solely as a result of a present or former connection between such recipient and the jurisdiction of such Government Authority (other than any such connection arising solely from such recipient having executed, delivered or performed its obligations or received a payment under, or enforced, any of the Loan Documents), (b) any branch profits Taxes imposed by the United States or any similar Tax imposed by any other jurisdiction in which Company is located and (c) in the case of a Foreign Lender, any withholding Tax that (i) is imposed on amounts payable to such Foreign Lender at the time it becomes a party hereto (or designates a new lending office), (ii) is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with its obligations under Section 2.7(b)(iv), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new lending office (or assignment), to receive additional amounts from Company with respect to such withholding Tax pursuant to Section 2.7(b) or (iii) is required to be deducted under applicable law from any payment hereunder on the basis of the information provided by such Foreign Lender pursuant to clause (D) of Section 2.7(b)(iv). “Existing Notes” means the 14% senior secured notes due 2011 issued by Seller pursuant to the Indenture. “FCC” means the Federal Communications Commission or any successor governmental agency thereto. “Federal Funds Effective Rate” means, for any period, a fluctuating interest rate equal for each day during such period to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published for such day (or, if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank of New York, or, if such rate is not so published for any day which is a Business Day, the average of the quotations for such day on such transactions received by Administrative Agent from three Federal funds brokers of recognized standing selected by Administrative Agent. 16 “Financial Covenants” means the covenants set forth in Sections 7.6 and 7.8. “Financial Plan” has the meaning assigned to that term in Section 6.1(j). “Financing Transaction” means the execution and delivery by each Loan Party of each of the Loan Documents to which it is a party on or before the Closing Date and the initial borrowing of Loans and issuance of Letters of Credit for the account of Company on the Closing Date. “First Priority” means, with respect to any Lien purported to be created in any Collateral pursuant to any Collateral Document, that (a) such Lien is perfected and has priority over any other Lien on such Collateral (other than Liens permitted pursuant to clauses (i)-‎(v) of Section 7.2(a) and (b) such Lien is the only Lien (other than Liens permitted pursuant to Section 7.2(a)) to which such Collateral is subject. “Fiscal Quarter” means a fiscal quarter of any Fiscal Year. “Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on December 31 of each calendar year. For purposes of this Agreement, any particular Fiscal Year shall be designated by reference to the calendar year in which such Fiscal Year commences. “Flood Hazard Property” means a Closing Date Mortgaged Property or an Additional Mortgaged Property located in an area designated by the Federal Emergency Management Agency as having special flood or mud slide hazards. “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction other than that in which Company is resident for Tax purposes. For purposes of this definition, the United States, each state thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. “Fund” means any Person (other than a natural Person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business. “Funded Debt”, as applied to any Person, means all Indebtedness of that Person (including any current portions thereof) which by its terms or by the terms of any instrument or agreement relating thereto matures more than one year from, or is directly renewable or extendable at the option of that Person to a date more than one year from (including an option of that person under a revolving credit or similar agreement obligating the lender or lenders to extend credit over a period of one year or more from), the date of the creation thereof. “Funding and Payment Office” means (a) the office of Administrative Agent located at 1221 Avenue of the Americas, 11th Floor, New York, NY 10020 or (b) such other office of Administrative Agent as may from time to time hereafter be designated as such in a written notice delivered by Administrative Agent to Company and each Lender. “Funding Date” means the date of funding of a Loan. 17 “Funding Default” means a failure by a Lender to comply with its obligations under this Agreement to make a Loan or make a payment to Issuing Lender in respect of a drawing under a Letter of Credit. “Funds Flow Memorandum” means the funds flow memorandum dated as of the Closing Date in form reasonably satisfactory to Administrative Agent and Company. “GAAP” means, subject to the limitations on the application thereof set forth in Section 1.2, generally accepted accounting principles set forth in opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as may be approved by a significant segment of the accounting profession, in each case as the same are applicable to the circumstances as of the date of determination. “Governing Body” means the board of directors or other body (including a general partner) having the power to direct or cause the direction of the management and policies of a Person that is a corporation, partnership, limited partnership, trust or limited liability company. “Government Authority” means the government of the United States or any other nation, or any state, regional or local political subdivision or department thereof, and any other governmental or regulatory agency, authority, body, commission, central bank, board, bureau, organ, court, instrumentality or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government, in each case whether federal, state, local or foreign (including supra-national bodies such as the European Union or the European Central Bank). “Governmental Authorization” means any permit, license, registration, authorization, plan, directive, accreditation, consent, order or consent decree of or from, any Government Authority. “Grande Broadband” has the meaning assigned to that term in the Recitals to this Agreement. “Grande Manager” means Grande Manager LLC, a Delaware limited liability company formerly known as Grande Investment LLC. “Grande Network Services” has the meaning assigned to that term in the Recitals to this Agreement. “Group Member” means any Loan Party, any Wholesale Company or any of their respective Affiliates. “Guaranties” means the Parent Guaranty and the Subsidiary Guaranty and “Guaranty” means either of them. “Granting Lender” has the meaning assigned to that term in Section 10.1(e). “Hazardous Materials” means (a) any chemical, material or substance at any time defined as “hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”, “toxic substances”, or any other term or expression intended to define, list or classify substances by reason of properties harmful to health, safety or the indoor or outdoor environment (including harmful properties such as ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import) under any applicable Environmental Laws, (b) any oil, petroleum, petroleum fraction or petroleum derived substance, (c) any drilling fluids, produced waters and other wastes associated with the exploration, development or production of crude oil, natural gas or geothermal resources, (d) any flammable substances or explosives, (e) any radioactive materials, (f) any asbestos-containing materials, (g) urea formaldehyde foam insulation, (h) electrical equipment which contains any oil or dielectric fluid containing polychlorinated biphenyls, (i) pesticides and (j) any other chemical, material or substance, exposure to which is prohibited, limited or regulated by any Government Authority due to its dangerous or deleterious properties or which may or could pose a hazard to the health and safety of the owners, occupants or any Persons in the vicinity of any Real Property Asset or to the indoor or outdoor environment. 18 “Hazardous Materials Activity” means any past, current, proposed or threatened activity, event or occurrence involving any Hazardous Materials, including the use, manufacture, possession, storage, holding, Release, threatened Release, discharge, placement, generation, transportation, processing, construction, treatment, abatement, removal, remediation, disposal, disposition or handling of any Hazardous Materials, and any corrective action or response action with respect to any of the foregoing. “Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement designed to hedge against fluctuations in interest rates or currency values, respectively. “Hedge Agreement Counterparty” means an entity that has entered into a Hedge Agreement with Company or one of its Subsidiaries and at the time of entering into such Hedge Agreement was a Lender or an Affiliate of a Lender, the obligations under which are secured pursuant to the Collateral Documents and guarantied pursuant to the Guaranties. “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any time or from time to time may be contracted for, charged, or received under the laws applicable to any Lender which are presently in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in effect and which allow a higher maximum nonusurious interest rate than applicable laws now allow. “Holdings” has the meaning assigned to that term in the introduction to this Agreement. “Increased Amount Date” has the meaning assigned to that term in Section 2.11(a). "Indebtedness", as applied to any Person, means (i) all indebtedness for borrowed money, (ii) that portion of obligations with respect to Capital Leases that is properly classified as a liability on a balance sheet in conformity with GAAP, (iii) notes payable and drafts accepted representing extensions of credit whether or not representing obligations for borrowed money, (iv) any obligation owed for all or any part of the deferred purchase price of property or services (excluding any such obligations incurred under ERISA), which purchase price is (a) due more than six months from the date of incurrence of the obligation in respect thereof or (b) evidenced by a note or similar written instrument, (v) all indebtedness secured by any Lien on any property or asset owned or held by that Person regardless of whether the indebtedness secured thereby shall have been assumed by that Person or is nonrecourse to the credit of that Person and (vi) all Disqualified Stock and all obligations, liabilities and indebtedness of such Person arising from Disqualified Stock issued by such Person; provided that trade accounts payable and accrued obligations that are incurred on normal trade terms in the ordinary course of business and not overdue by more than 90 days (or, if overdue by more than 90 days, are being contested in good faith) shall not constitute Indebtedness. Obligations under Interest Rate Agreements and Currency Agreements constitute (1) in the case of Hedge Agreements, Contingent Obligations, and (2) in all other cases, Investments, and in neither case constitute Indebtedness. Solely for purposes of making financial calculations and determining compliance with any financial test or Financial Covenant hereunder, Existing Notes shall not be deemed to be Indebtedness to the extent such Existing Notes are permitted under Section 7.1(n). 19 “Indemnified Liabilities” has the meaning assigned to that term in Section 10.3. “Indemnified Taxes” means Taxes other than Excluded Taxes. “Indemnitees” has the meaning assigned to that term in Section 10.3. “Indenture” has the meaning assigned to that term in the Recapitalization Agreement. “Intellectual Property” means all patents, trademarks, tradenames, copyrights, technology, software, know-how and processes used in or necessary for the conduct of the business of Company and its Subsidiaries. “Interest Payment Date” means (a) with respect to any Base Rate Loan, each March 31, June 30, September 30 and December 31 of each year, commencing on the first such date to occur after the Closing Date and (b) with respect to any LIBOR Loan, the last day of each Interest Period applicable to such Loan. “Interest Period” has the meaning assigned to that term in Section 2.2(b). “Interest Rate Agreement” means any interest rate swap agreement, interest rate cap agreement, interest rate collar agreement or other similar agreement or arrangement to which Company or any of its Subsidiaries is a party. “Interest Rate Determination Date”, with respect to any Interest Period, means the second Business Day prior to the first day of such Interest Period. “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to the date hereof and from time to time hereafter, and any successor statute. “Investment” means (a) any direct or indirect purchase or other acquisition by Company or any of its Subsidiaries of, or of a beneficial interest in, any Securities of any other Person that is not a Loan Party, (b) any direct or indirect redemption, retirement, purchase or other acquisition for value, by any Subsidiary of Company from any Person other than Company or any of its Subsidiaries, of any equity Securities of such Subsidiary, (c) any direct or indirect loan, advance (other than trade credit, advances to employees for moving, entertainment and travel expenses, drawing accounts and similar expenditures in the ordinary course of business) or capital contribution by Company or any of its Subsidiaries to any other Person that is not a Loan Party, including all Indebtedness and accounts receivable from that other Person that are not current assets or did not arise from sales to that other Person in the ordinary course of business, (d) Interest Rate Agreements or Currency Agreements not constituting Hedge Agreements, and (e) any Wholesale Shortfall (treating each Wholesale Business for this purpose as if it was a Person that is not a Loan Party, regardless of whether any Wholesale Contribution has occurred). The amount of any Investment shall be the original cost of such Investment plus the cost of all additions thereto, without any adjustments for increases or decreases in value, or write-ups, write-downs or write-offs with respect to such Investment (other than adjustments for the repayment of, or the refund of or any return on capital with respect to, the original amount of any such Investment). 20 “IP Collateral” means, collectively, the Intellectual Property that constitutes Collateral under the Pledge and Security Agreement. “IP Filing Office” means the United States Patent and Trademark Office, the United States Copyright Office or any successor or substitute office in which filings are necessary or, in the reasonable opinion of Administrative Agent, desirable in order to create or perfect Liens on, or otherwise evidence the interest of Administrative Agent and Lenders in, any IP Collateral. “Issuing Lender” means Administrative Agent or, with respect to any Letter of Credit, the Revolving Lender that agrees or is otherwise obligated to issue such Letter of Credit, determined as provided in Section 3.1(b)(ii) and satisfactory to Administrative Agent. “Joinder Agreement” has the meaning assigned to that term in Section 2.11(a). “Joint Venture” means a joint venture, partnership or other similar arrangement, whether in corporate, partnership or other legal form. “Landlord Consent and Estoppel”, with respect to any Leased Real Property, means a letter, certificate or other acknowledgement, agreement or instrument in writing from the lessor under the related lease, reasonably satisfactory in form and substance to Administrative Agent, pursuant to which such lessor agrees, for the benefit of Administrative Agent, to such matters relating to such Leased Real Property as Administrative Agent may reasonably request. “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at such time and (b) the aggregate amount of all unreimbursed drawings under any Letters of Credit at such time. The LC Exposure of any Revolving Lender at any time shall be determined based on its Pro Rata Share of the Revolving Loan Commitments. “Leased Real Property” means any leasehold or subleasehold estate and any other right to use or occupy land, buildings, structures, improvements, fixtures or other interest in real property of Company or any of its Subsidiaries as lessee under any lease or sublease of real property, including any licenses. “Leases” means all leases, subleases, licenses and other agreements (written or oral), including all amendments, extensions, renewals and other agreements with respect thereto, pursuant to which Company or any of its Subsidiaries holds any interest in Leased Real Property. “Lender” and “Lenders” means the Persons identified as “Lenders” and listed on the signature pages of this Agreement, together with their successors and permitted assigns pursuant to Section 10.1; provided that the term “Lenders”, when used in the context of a particular Commitment, shall mean Lenders having that Commitment. 21 “Lender Insolvency Event” means that (i) a Lender or its Parent Company is insolvent, or is generally unable to pay its debts as they become due, or admits in writing its inability to pay its debts as they become due, or makes a general assignment for the benefit of its creditors, or (ii) such Lender or its Parent Company is the subject of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or the like has been appointed for such Lender or its Parent Company, or such Lender or its Parent Company has taken any action in furtherance of or indicating its consent to or acquiescence in any such proceeding or appointment. “Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and Standby Letters of Credit issued or to be issued by Issuing Lender for the account of Company pursuant to Section 3.1. “Letter of Credit Usage” means, as at any date of determination, the sum of (a) the maximum aggregate amount which is or at any time thereafter may become available for drawing under all Letters of Credit then outstanding plus (b) the aggregate amount of all drawings under Letters of Credit honored by Issuing Lender and not theretofore reimbursed out of the proceeds of Revolving Loans pursuant to Section 3.3(b) or otherwise reimbursed by Company. “LIBOR” means, for any Interest Rate Determination Date with respect to an Interest Period for a LIBOR Loan, as determined by Administrative Agent, the higher of (i) the London interbank offered rate (rounded upward, if necessary, to the nearest 1/100 of 1%) equal to the offered rate for deposits in Dollars for a period equal to such Interest Period, commencing on the first day of such Interest Period, which appears on the appropriate page of the Reuters screen or any successor service for the purpose of displaying London interbank offered rates of major banks (provided that if such screen or service ceases to be available, Administrative Agent may specify another screen or service displaying the appropriate rate after consultation with Company and the Lenders) as of 11:00 A.M. (London time), on the day that is two Business Days prior to the first day of such Interest Period or, if such rate is unavailable for any reason or Requisite Lenders have notified Company that such rate does not adequately reflect their cost of making, funding or maintaining LIBOR Loans, the average (rounded upward, if necessary, to the nearest 1/100 of 1%) of the rate per annum, confirmed by Requisite Lenders to Administrative Agent, as reflecting their cost of funds at such time in respect of deposits in Dollars offered by the principal office of each Requisite Lender at 11:00 A.M. (London time), on the day that is two Business Days prior to the first day of such Interest Period and on an amount that is approximately equal to the principal amount of the LIBOR Loans to which such Interest Period is applicable, and (ii) 3.00% per annum. “LIBOR Loans” means Loans bearing interest at rates determined by reference to Adjusted LIBOR as provided in Section 2.2(a). “LIBOR Reserve Percentage” means the reserve percentage (expressed as a decimal, rounded upward, if necessary, to the nearest 1/100 of 1%) in effect on the date LIBOR for such Interest Period is determined (whether or not applicable to any Lender) under regulations issued from time to time by the Federal Reserve Board for determining the maximum reserve requirement (including any emergency, supplemental or other marginal reserve requirement) with respect to Eurocurrency funding (currently referred to as “Eurocurrency liabilities” in Regulation D) having a term comparable to such Interest Period. 22 “Lien” means any lien, mortgage, pledge, assignment, security interest, charge or encumbrance of any kind (including any conditional sale or other title retention agreement, any lease in the nature thereof, and any agreement to give any security interest) and any option, trust or other preferential arrangement having the practical effect of any of the foregoing. “Loan” or “Loans” means one or more of the loans made by Lenders to Company pursuant to Section 2.1(a). “Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any applications for, or reimbursement agreements or other documents or certificates executed by Company in favor of Issuing Lender relating to, the Letters of Credit), the Guaranties, the Collateral Documents and any other document executed pursuant to the terms of the foregoing. “Loan Party” means each of Holdings, Company and any of its Subsidiaries from time to time executing a Loan Document, and “Loan Parties” means all such Persons, collectively. “Management Fees” means the management fees paid or payable (i) to the Sponsor (or its designated Affiliate) pursuant to the Sponsor Management Agreement and (ii) to Atlantic Broadband pursuant to the ABB Management Agreement. For the avoidance of doubt, the term “Management Fees” shall not include the 2% fee payable to Sponsor upon an Approved Sale as described in the Sponsor Management Agreement. “Margin Stock” has the meaning assigned to that term in Regulation U of the Board of Governors of the Federal Reserve System as in effect from time to time. “Material Adverse Effect” means a material adverse effect upon (i) the business, results of operations, assets or financial condition of Holdings, Company and Company’s Subsidiaries taken as a whole, (ii) the material rights and remedies of any Agent or Lender under the Loan Documents or (iii) the ability of the Loan Parties, taken as a whole, to perform their obligations under the Loan Documents. “Material Contract” means any contract or other arrangement to which Company or any of its Subsidiaries is a party (other than the Loan Documents) for which breach or nonperformance by Company or any of its Subsidiaries, cancellation or failure to renew could reasonably be expected to have a Material Adverse Effect. “Material FCC Licenses” means FCC licenses or authorizations which are material to the operations of Company and its Subsidiaries on a consolidated basis. “Material Leased Real Property” means a Leased Real Property reasonably determined by Administrative Agent to be of material value as Collateral or of material importance to the Retail Business; provided, however, that if the aggregate amount of all rents payable in any Fiscal Year for a Leased Real Property does not exceed $500,000, such Leased Real Property shall not be a Material Leased Real Property. “Material Owned Real Property” means any Owned Real Property with a market value of at least $250,000. “Maximum Leverage Ratio” has the meaning assigned to that term in Section 7.6(b). “Mortgage” means (a) a security instrument (whether designated as a deed of trust or a mortgage or by any similar title) granting a security interest in real property executed and delivered by any Loan Party, in the form approved by Administrative Agent in its reasonable discretion, in each case with such changes thereto as may be recommended by Administrative Agent’s local counsel based on local laws or customary local mortgage or deed of trust practices or (b) at Administrative Agent’s option, in the case of an Additional Mortgaged Property, an amendment to an existing Mortgage, in form satisfactory to Administrative Agent, adding such Additional Mortgaged Property to the Real Property Assets encumbered by such existing Mortgage. “Mortgages” means all such instruments, including the Closing Date Mortgages and any Additional Mortgages, collectively. 23 “Multiemployer Plan” means a multiemployer plan (as defined in Section 4001(a)(3) of ERISA) to which there is an obligation to contribute by any Loan Party or ERISA Affiliate or with respect to which any Loan Party or ERISA Affiliate would reasonably be expected to have any material liability. “Net Asset Sale Proceeds” means, with respect to any Asset Sale, Cash payments (including any Cash received by way of deferred payment pursuant to, or by monetization of, a note receivable or otherwise, but only as and when so received) received from such Asset Sale, net of any bona fide direct costs incurred in connection with such Asset Sale, including (i) income or gains taxes reasonably estimated to be actually payable within two years of the date of such Asset Sale as a result of any gain recognized in connection with such Asset Sale, (ii) payment of the outstanding principal amount of, premium or penalty, if any, and interest on any Indebtedness (other than the Loans) that is (a) secured by a Lien on the stock or assets in question and that is required to be repaid under the terms thereof as a result of such Asset Sale and (b) actually paid at the time of receipt of such cash payment to a Person that is not an Affiliate of any Loan Party or of any Affiliate of a Loan Party and (iii) any actual reasonable reserve for indemnification or retained liabilities in respect of such Asset Sale. “Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds received or released from reserve, as the case may be, by any Loan Party or any of its Subsidiaries (i) under any casualty insurance policy in respect of a covered loss thereunder or (ii) as a result of the taking of any assets of any Loan Party or any of its Subsidiaries by any Person pursuant to the power of eminent domain, condemnation or otherwise, or pursuant to a sale of any such assets to a purchaser under threat of such a taking, in each case net of any actual and reasonable documented costs incurred by such Loan Party or any of its Subsidiaries in connection with the adjustment or settlement of any claims of such Loan Party or such Subsidiary in respect thereof and any bona fide direct costs incurred in connection with any such sale, including the costs of the type described in clauses (i) through (iii) of the definition of “Net Asset Sale Proceeds”. “Net Securities Proceeds” means the cash proceeds (net of underwriting discounts and commissions and other reasonable costs and expenses associated therewith, including reasonable legal fees and expenses) from the (i) issuance of Capital Stock of or incurrence of Indebtedness by any Loan Party and (ii) capital contributions made by a holder of Capital Stock of Holdings. “New Lenders” has the meaning assigned to that term in Section 2.11(a). “New Revolving Loan” has the meaning assigned to that term in Section 2.11(b). 24 “New Revolving Loan Commitments” has the meaning assigned to that term in Section 2.11(a). “New Revolving Loan Lender” has the meaning assigned to that term in Section 2.11(a). “New Term Loan Commitments” has the meaning assigned to that term in Section 2.11(a). “New Term Loan Lender” has the meaning assigned to that term in Section 2.11(a). “New Term Loan Payment Date” means the dates scheduled for the repayment of principal of any New Term Loan, as set forth in the applicable Joinder Agreement. “New Term Loans” has the meaning assigned to that term in Section 2.11(a). “Non-Consenting Lender” has the meaning assigned to that term in Section 2.10. “Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting Lender or a Potential Defaulting Lender. “Notes” means one or more of the Term Notes or Revolving Notes or any combination thereof. “Notice of Borrowing” means a notice substantially in the form of Exhibit I annexed hereto. “Notice of Conversion/Continuation” means a notice substantially in the form of Exhibit II annexed hereto. “NWS Business” has the meaning assigned to that term in the Recitals to this Agreement. “NWS Contribution” has the meaning assigned to that term in the Recitals to this Agreement. “Obligations” means all obligations of every nature of each Loan Party from time to time owed to Administrative Agent, the other Agents, Lenders or any of them under the Loan Documents, whether for principal, interest, reimbursement of amounts drawn under Letters of Credit, fees, expenses, indemnification or otherwise. “Officer” means the president, chief executive officer, a vice president, chief financial officer, treasurer, general partner (if an individual), managing member (if an individual) or other individual appointed by the Governing Body or the Organizational Documents of a corporation, partnership, trust or limited liability company to serve in a similar capacity as the foregoing. “Officer’s Certificate”, as applied to any Person that is a corporation, partnership, trust or limited liability company, means a certificate executed on behalf of such Person by one or more Officers of such Person or one or more Officers of a general partner or a managing member if such general partner or managing member is a corporation, partnership, trust or limited liability company. “Organizational Documents” means the documents (including bylaws, operating agreement or partnership agreement, if applicable) pursuant to which a Person that is a corporation, partnership, trust or limited liability company is organized. “Other Taxes” means all present or future stamp or documentary Taxes or any other excise or property Taxes, charges, fees, expenses or similar levies arising from any payment made hereunder or under any other Loan Document or from the execution, delivery or enforcement of, or otherwise with respect to, this Agreement or any other Loan Document. 25 “Owned Real Property” means all land, together with all buildings, structures, improvements and fixtures located thereon, all easements and other rights and interests appurtenant thereto and all Rights of Way owned by Company or any of its Subsidiaries. “Parent Company” means, with respect to a Lender, the bank holding company (as defined in Regulation Y of the Board of Governors of the Federal Reserve System, as in effect from time to time), if any, of such Lender, and/or any Person owning, beneficially or of record, directly or indirectly, a majority of the shares of such Lender. “Parent Guaranty” means the Guaranty executed and delivered by Holdings on the Closing Date, substantially in the form of Exhibit XIII annexed hereto. “Participant” means a purchaser of a participation in the rights and obligations under this Agreement pursuant to Section 10.1(c). “Payments Amount" means, as of any date of determination, the sum of (a) the Wholesale Shortfall as of such dateplus (b) the aggregate amount of Restricted Junior Payments made pursuant to Section 7.5(g) in any calendar year or on a cumulative aggregate basis since the Closing Date, as applicable. “Payments Basket” means (i) $1,000,000 in the calendar year ending December 31, 2009, (ii) $2,000,000 in any subsequent calendar year and (iii) $5,000,000 on a cumulative aggregate basis since the Closing Date. “PBGC” means the Pension Benefit Guaranty Corporation of the USA established pursuant to Section 4002 of ERISA (or any entity succeeding to all or any of its functions under ERISA). “Pension Act” means the United States Pension Protection Act of 2006, as amended. “Permitted Acquisition” means the acquisition of all or any portion of the business and assets, or Capital Stock, of any Person or Business Line which acquisition is permitted pursuant to Section 7.3(j) or is otherwise consented to by Requisite Lenders. “Permitted Encumbrances” means the following types of Liens (excluding any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA, any such Lien relating to or imposed in connection with any Environmental Claim, and any such Lien expressly prohibited by any applicable terms of any of the Collateral Documents): (a) Liens for Taxes, assessments or governmental charges or claims the payment of which is not, at the time, required by Section 6.3; (b) statutory Liens of landlords, Liens of collecting banks under the UCC on items in the course of collection, statutory Liens and customary rights of set-off of banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens imposed by law, in each case incurred in the ordinary course of business (a) for amounts no more than 30 days overdue or (b) for amounts that are being contested in good faith by appropriate proceedings, so long as (1) such reserves or other appropriate provisions, if any, as shall be required by GAAP shall have been made for any such contested amounts, and (2) in the case of a Lien with respect to any portion of the Collateral, such contest proceedings conclusively operate to stay the sale of any portion of the Collateral on account of such Lien; 26 (c) Liens incurred or deposits made in the ordinary course of business in connection with workers’ compensation, unemployment insurance and other types of social security, or to secure the performance of statutory obligations, bids, leases, government contracts, trade contracts, and other similar obligations (exclusive of obligations for the payment of borrowed money), so long as no foreclosure, sale or similar proceedings have been commenced with respect to any portion of the Collateral on account thereof; (d) any attachment or judgment Lien not constituting an Event of Default under Section 8.8; (e) licenses (with respect to Intellectual Property and other property), leases or subleases granted to third parties in accordance with any applicable terms of the Collateral Documents and not interfering in any material respect with the ordinary conduct of the business of Company or any of its Subsidiaries; (f) easements, rights-of-way, covenants, conditions, restrictions, encroachments, and other minor defects or irregularities in title, in each case which do not and will not interfere in any material respect with the ordinary conduct of the business of Company or any of its Subsidiaries; (g) any (a) interest or title of a lessor or sublessor under any lease not prohibited by this Agreement, (b) Lien or restriction that the interest or title of such lessor or sublessor may be subject to, or (c) subordination of the interest of the lessee or sublessee under such lease to any Lien or restriction referred to in the preceding clause (b), so long as the holder of such Lien or restriction agrees to recognize the rights of such lessee or sublessee under such lease; (h) Liens arising from filing UCC financing statements relating solely to leases not prohibited by this Agreement or consignment arrangements or with respect to property that is not owned by the Loan Parties; (i) Liens in favor of customs and revenue authorities arising as a matter of law to secure payment of customs duties in connection with the importation of goods; (j) any zoning or similar law or right reserved to or vested in any Government Authority to control or regulate the use of any real property; (k) Liens granted pursuant to the Collateral Documents; (l) Liens securing obligations (other than obligations representing Indebtedness for borrowed money) under operating, reciprocal easement or similar agreements entered into in the ordinary course of business of Company and its Subsidiaries; (m) deposits in the ordinary course of business to secure liabilities to insurance carriers, lessors and utilities; (n) bankers liens and rights of setoff with respect to customary depository agreements entered into in the ordinary course of business; (o) Liens solely on cash earnest money deposits in connection with any letter of intent or purchase agreement in connection with any Permitted Acquisition or Investment or Asset Sale permitted hereunder; 27 (p) restrictions permitted under Sections 7.2(b) and (c); (q) Liens on documents of title and property covered thereby securing Indebtedness in respect of commercial letters of credit; and (r) Liens on goods (and proceeds thereof) financed with drawings under commercial letters of credit securing reimbursement obligations in respect of such commercial letters of credit. “Permitted Holders” means Sponsor, any Permitted Investment Affiliate of Sponsor or any of their respective Permitted Transferees. “Permitted Investment Affiliate” means, with respect to any Person, any other Person (a) directly or indirectly controlling, controlled by, or under common control with, that Person and (b) organized by such Person primarily for the purpose of making equity or debt investments in one or more Persons (including, without limitation, each of ABRY Senior Equity II, L.P. and ABRY Advanced Securities Fund, L.P. and any of their respective feeder funds, parallel funds and alternative investment vehicles and any successors thereto). For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlling”, “controlled by” and “under common control with”), as applied to any Person, means the power, directly or indirectly, to direct or cause the direction of the management and policies of such Person whether by contract or otherwise. “Permitted Ratio” means, as at any Increased Amount Date, the greater of (i) 2.75:1.00, and (ii) a ratio that is 15% less than the Maximum Leverage Ratio in effect as of such date. “Permitted Refinancing Indebtedness” means any Indebtedness issued or incurred in exchange for, or the net proceeds of which are used to extend, refinance, renew, replace, defease or refund (collectively, to “Refinance”), the Indebtedness being Refinanced (or previous refinancings thereof constituting Permitted Refinancing Indebtedness); provided that (a) the principal amount (or accreted value, if applicable) of such Permitted Refinancing Indebtedness does not exceed the principal amount (or accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon and underwriting discounts, fees, commissions and expenses), (b) the average life to maturity of such Permitted Refinancing Indebtedness is greater than or equal to that of the Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is subordinated in right of payment to the Obligations under this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in right of payment to such Obligations on terms at least as favorable to the Lenders as those contained in the documentation governing the Indebtedness being Refinanced. “Permitted Transferees” means, with respect to any Person, (a) any Affiliate of such Person, (b) the heirs, executors, administrators, testamentary trustees, legatees or beneficiaries of any such Person or (c) a trust, the beneficiaries of which, or a corporation or partnership, the stockholders, or general and limited partners, of which, or a limited liability company, the members of which, include only such Person or his or her spouse or lineal descendants, in each case to whom such Person has transferred the beneficial ownership of any Securities of Holdings. “Person” means and includes natural persons, corporations, limited partnerships, general partnerships, limited liability companies, limited liability partnerships, joint stock companies, Joint Ventures, associations, companies, trusts, banks, trust companies, land trusts, business trusts or other organizations, whether or not legal entities, and Government Authorities. 28 “Pledge and Security Agreement” means the Pledge and Security Agreement to be executed and delivered by the Loan Parties on the Closing Date, substantially in the form of Exhibit XI annexed hereto, as the same may be amended, restated, supplemented or otherwise modified from time to time. “Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in the Pledge and Security Agreement or any other Collateral Document. “Potential Defaulting Lender” means, at any time, a Lender (i) as to which Administrative Agent has notified Company that an event of the kind referred to in the definition of “Lender Insolvency Event” has occurred and is continuing in respect of any financial institution affiliate of such Lender, (ii) as to which Administrative Agent or Issuing Lender has in good faith determined and notified Company and (in the case of Issuing Lender) Administrative Agent that such Lender or its Parent Company or a financial institution affiliate thereof has notified Administrative Agent, or has stated publicly, that it will not comply with its funding obligations under any other loan agreement or credit agreement or other financing agreement or (iii) that has, or whose Parent Company has, a non-investment grade rating from Moody’s or S&P or another nationally recognized rating agency. Any determination that a Lender is a Potential Defaulting Lender under any of clauses (i) through (iii) above will be made by Administrative Agent or, in the case of clause (ii), Issuing Lender in its sole discretion acting in good faith. Administrative Agent will promptly send to all parties hereto a copy of any notice to Company provided for in this definition. “Potential Event of Default” means a condition or event that, after notice or lapse of time or both, would constitute an Event of Default. “Prime Rate” means the rate that Administrative Agent announces from time to time as its prime rate, effective as of the date announced as the effective date of any change in such prime rate. Without notice to Company or any other Person, the Prime Rate shall change automatically from time to time as and in the amount by which such prime rate shall fluctuate. The Prime Rate is a reference rate and does not necessarily represent the lowest or best rate actually charged to any customer. SG or any other Lender may make commercial loans or other loans at rates of interest at, above or below the Prime Rate. “Pro Forma Basis” means, with respect to any financial calculation or compliance with any test or covenant hereunder, performing such calculation or compliance with such test or covenant, as applicable, after giving effect to (a) the Transactions, (b) any proposed Permitted Acquisition, (c) any Asset Sale of any of the stock of any Subsidiary of Company or of all or substantially all of the assets of any operating entity of the Retail Business for which historical financial statements for the relevant period are available or (d) any incurrence of Indebtedness (including (i) pro forma adjustments and cost savings arising out of events which are directly attributable to the Transactions, the proposed Permitted Acquisition, Asset Sale or incurrence of Indebtedness, are factually supportable and are expected to have a continuing impact, in each case as determined on a basis consistent with Article 11 of Regulation S-X, as interpreted by the staff of the Securities and Exchange Commission and (ii) such other adjustments as are reasonably satisfactory to Administrative Agent, in each case as certified by the chief financial officer of Company) using, for purposes of determining such compliance, the historical financial statements of all entities or assets so acquired or sold (if available) and the consolidated financial statements of Company and its Subsidiaries, and any Indebtedness or other liabilities to be incurred or repaid in connection therewith had been consummated and incurred or repaid at the beginning of such period (and assuming that such Indebtedness to be incurred bears interest during any portion of the applicable measurement period prior to the relevant acquisition at the weighted average of the interest rates applicable to outstanding Loans incurred during such period). 29 “Pro Forma Compliance” means, at any date of determination, that Company shall be in pro forma compliance with any or all of the covenants set forth in Sections 7.6, as applicable, as of the date of such determination or the last day of the most recently completed Fiscal Quarter, as the case may be (computed on the basis of (a) balance sheet amounts as of such date and (b) income statement amounts for the most recently completed period of four consecutive Fiscal Quarters for which financial statements shall have been delivered to Administrative Agent and calculated on a Pro Forma Basis in respect of the event giving rise to such determination). “Pro Rata Share” means (a) with respect to all payments, computations and other matters relating to the Term Loan Commitment or the Term Loan of any Lender, the percentage obtained by dividing (i) the Term Loan Exposure of that Lender by (ii) the aggregate Term Loan Exposure of all Lenders, (b) with respect to all payments, computations and other matters relating to the Revolving Loan Commitment or the Revolving Loans of any Lender or any Letters of Credit issued or participations therein deemed purchased by any Lender, the percentage obtained by dividing (i) the Revolving Loan Exposure of that Lender by (ii) the aggregate Revolving Loan Exposure of all Lenders and (c) for all other purposes with respect to each Lender, the percentage obtained by dividing (i) the sum of the Term Loan Exposure of that Lender plus the Revolving Loan of that Lender by (ii) the sum of the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving Loan Exposure, in any such case as the applicable percentage may be adjusted by assignments permitted pursuant to Section 10.1. The initial Pro Rata Share of each Lender for purposes of each of clauses (a), (b) and (c) of the preceding sentence is set forth opposite the name of that Lender in Schedule 2.1 annexed hereto. “Proceedings” means any litigation, action, suit, proceeding (whether administrative, judicial or otherwise), governmental investigation or arbitration. “Property” means, with respect to any Person, any right, title or interest in or to property or assets of any kind whatsoever, whether real, personal or mixed and whether tangible or intangible and including Capital Stock or other ownership interests of any Person and whether now in existence or owned or hereafter entered into or acquired, including all Real Property Assets. “Qualified Capital Stock” means any Capital Stock of any Person that is not Disqualified Stock. “Real Property Asset” means, collectively, the Owned Real Property and the Leased Real Property. “Recapitalization” has the meaning assigned to that term in the Recitals to this Agreement. “Recapitalization Agreement” means that certain Recapitalization Agreement dated as of August 27, 2009 by and among ABRY Partners VI, L.P., TopCo, Holdings, Seller, Company and Sponsor, as such agreement may be amended from time to time thereafter to the extent permitted under Section 7.12(a). 30 “Recapitalization Documents” means the Recapitalization Agreement and any Ancillary Agreements (as defined in the Recapitalization Agreement). “Register” has the meaning assigned to that term in Section 2.1(d). “Regulation D” means Regulation D of the Board of Governors of the Federal Reserve System, as in effect from time to time. “Regulation S-X” means Regulation S-X promulgated under the Exchange Act or any similar regulation then in effect, as amended or modified from time to time and a reference to a particular provision thereof shall include a reference to the comparable provision if any of any such similar regulation. “Reimbursement Date” has the meaning assigned to that term in Section 3.3(b). “Related Agreements” means, collectively, the Recapitalization Documents, the Wholesale Contribution Documents, the ABB Management Agreement, the Sponsor Management Agreement, the Wholesale Shared Services Agreement and the other agreements set forth on Schedule 1.1(b) annexed hereto. “Related Parties” has the meaning assigned to that term in Section 9.1(a). “Release” means any release, spill, emission, leaking, pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching or migration of Hazardous Materials into the indoor or outdoor environment (including the abandonment or disposal of any barrels, containers or other closed receptacles containing any Hazardous Materials), including the movement of any Hazardous Materials through the air, soil, surface water or groundwater. “Request for Issuance” means a request substantially in the form of Exhibit III annexed hereto. “Requisite Lenders” means Lenders having or holding more than 50% of the sum of the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all Lenders; provided that any Defaulting Lender shall be deemed not to be a “Lender” under this Agreement, and the amount of such Defaulting Lender’s Commitments and Loans shall be excluded for purposes of voting, and the calculation of voting, on matters as described in more detail in Section 2.9. “Restricted Junior Payment” means (a) any dividend or other distribution, direct or indirect, on account of any shares of any class of Capital Stock of Company or Holdings now or hereafter outstanding, except a dividend payable solely in Qualified Capital Stock, (b) any redemption, retirement, sinking fund or similar payment, purchase or other acquisition for value, direct or indirect, of any shares of any class of Capital Stock of Company or Holdings now or hereafter outstanding, (c) any payment made to retire, or to obtain the surrender of, any outstanding warrants, options or other rights to acquire shares of any class of Capital Stock of Company or Holdings now or hereafter outstanding and (d) any payment or prepayment of principal of, premium, if any, or interest on, or redemption, purchase, retirement, defeasance (including in-substance or legal defeasance), sinking fund or similar payment with respect to, any Subordinated Indebtedness. 31 "Restricted Person" means (a) Sponsor, Seller, any Group Member or any Person whose principal business and source of revenue is in direct competition with the business of any Loan Party or (b) any of their respective Affiliates; provided that no Sponsor Loan Fund shall be deemed to be a “Restricted Person” for purposes of this Agreement. “Retail Business” has the meaning assigned to that term in the Recitals to this Agreement. “Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or that has an outstanding Revolving Loan. “Revolving Loan Commitment” means the Commitment of a Revolving Lender to make Revolving Loans to Company pursuant to Section 2.1(a)(ii), and “Revolving Loan Commitments” means such Commitments of all Revolving Lenders in the aggregate. “Revolving Loan Commitment Amount” means, at any date, the aggregate amount of the Revolving Loan Commitments of all Revolving Lenders. “Revolving Loan Commitment Termination Date” means the fifth anniversary of the Closing Date. “Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of any date of determination (a) prior to the termination of the Revolving Loan Commitments, the amount of that Lender’s Revolving Loan Commitment and (b) after the termination of the Revolving Loan Commitments, the sum of (i) the aggregate outstanding principal amount of the Revolving Loans of that Lender plus (ii) in the event that Lender is Issuing Lender, the aggregate Letter of Credit Usage in respect of all Letters of Credit issued by that Lender (in each case net of any participations purchased by other Lenders in such Letters of Credit or in any unreimbursed drawings thereunder) plus (iii) the aggregate amount of all participations purchased by that Lender in any outstanding Letters of Credit or any unreimbursed drawings under any Letters of Credit. “Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant to Section 2.1(a)(ii). “Revolving Notes” means any promissory notes of Company issued pursuant to Section 2.1(e) to evidence the Revolving Loans of any Revolving Lenders, substantially in the form of Exhibit V annexed hereto. “Rights of Way” means all rights of way, easements and all other similar rights granted to Company or any of its Subsidiaries for the right to use and/or have access to and through real property that are or should be evidenced by instruments recorded in the appropriate real property records office where such real property is located. “Secured Parties” has the meaning assigned to such term in the form of Pledge and Security Agreement attached hereto as Exhibit XI. “Securities” means any stock, shares, partnership interests, voting trust certificates, certificates of interest or participation in any profit-sharing agreement or arrangement, options, warrants, bonds, debentures, notes, or other evidences of Indebtedness, secured or unsecured, convertible, subordinated, certificated or uncertificated, or otherwise, or in general any instruments commonly known as “securities” or any certificates of interest, shares or participations in temporary or interim certificates for the purchase or acquisition of, or any right to subscribe to, purchase or acquire, any of the foregoing. 32 “Securities Account” means an account to which a financial asset is or may be credited in accordance with an agreement under which the Person maintaining the account undertakes to treat the Person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset. “Securities Act” means the Securities Act of 1933, as amended from time to time, and any successor statute. “Seller” has the meaning assigned to that term in the introduction to this Agreement. “SG” has the meaning assigned to that term in the introduction to this Agreement. “Solvent”, with respect to any Person, means that as of the date of determination (a) the then fair saleable value of the property of such Person is (1) greater than the total amount of liabilities (including contingent liabilities) of such Person and (2) not less than the amount that will be required to pay the probable liabilities on such Person’s then existing debts as they become absolute and due considering all financing alternatives and potential asset sales reasonably available to such Person, (b) such Person’s capital is not unreasonably small in relation to its business or any contemplated or undertaken transaction, and (c) such Person does not intend to incur, or believe (nor should it reasonably believe) that it will incur, debts beyond its ability to pay such debts as they become due. For purposes of this definition, the amount of any contingent liability at any time shall be computed as the amount that, in light of all of the facts and circumstances existing at such time, represents the amount that can reasonably be expected to become an actual or matured liability. “SPC” has the meaning assigned to that term in Section 10.1(e). “Sponsor” has the meaning assigned to that term in the Recitals to this Agreement. “Sponsor Loan Fund” means an Affiliate of Sponsor whose primary business is investing in loans of the type contemplated by this Agreement and is managed independently from Sponsor or any of its equity investment Affiliates (including, without limitation, each of ABRY Senior Equity II, L.P. and ABRY Advanced Securities Fund, L.P. and any of their respective feeder funds, parallel funds and alternative investment vehicles and any successors thereto). “Sponsor Management Agreement” means that certain Management Services Agreement to be executed and delivered by Company and Sponsor on or before the Closing Date, as such agreement may be amended from time to time thereafter to the extent permitted under Section 7.12(a). “Standby Letter of Credit” means any letter of credit or similar instrument other than a Commercial Letter of Credit. “Subject Lender” has the meaning assigned to that term in Section 2.10. “Subordinated Indebtedness” means any Indebtedness of any Loan Party incurred from time to time and subordinated in right of payment to the Obligations. 33 “Subsidiary”, with respect to any Person, means any corporation, partnership, trust, limited liability company, association, Joint Venture or other business entity of which more than 50% of the total Voting Securities (or general partnership interests in the case of any partnership) is at the time owned or controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person or a combination thereof. “Subsidiary Guarantor” means any Subsidiary of Company that executes and delivers a counterpart of the Subsidiary Guaranty on the Closing Date or from time to time thereafter pursuant to Section 6.8. “Subsidiary Guaranty” means the Subsidiary Guaranty to be executed and delivered by existing Subsidiary Guarantors on the Closing Date and to be executed and delivered by additional Subsidiaries of Company from time to time thereafter in accordance with Section 6.9, substantially in the form of Exhibit XIII annexed hereto. “Super-Majority Lenders” means Lenders having or holding more than 662/3% of the sum of the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all Lenders; provided that any Defaulting Lender shall be deemed not to be a “Lender” under this Agreement, and the amount of such Defaulting Lender’s Commitments and Loans shall be excluded for purposes of voting, and the calculation of voting, on matters as described in more detail in Section 2.9. “Supplemental Collateral Agent” has the meaning assigned to that term in Section 9.1(b). “Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee, assessment, deduction, withholding or other charge of any nature and whatever called, by whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or assessed, including interest, penalties, additions to tax and any similar liabilities with respect thereto. “Term Loan Commitment” means the Commitment of a Lender to make a Term Loan to Company pursuant to Section 2.1(a)(i), and “Term Loan Commitments” means such Commitments of all Lenders in the aggregate. “Term Loan Exposure”, with respect to any Lender, means, as of any date of determination (a) prior to the funding of the Term Loans, the amount of that Lender’s Term Loan Commitment and (b) after the funding of the Term Loans, the outstanding principal amount of the Term Loan of that Lender. “Term Loan Maturity Date” means the sixth anniversary of the Closing Date. “Term Loans” means the Loans made by Lenders to Company pursuant to Section 2.1(a)(i). “Term Notes” means any promissory notes of Company issued pursuant to Section 2.1(e) to evidence the Term Loans of any Lenders, substantially in the form of Exhibit IV annexed hereto. “Title Company” means one or more title insurance companies reasonably satisfactory to Administrative Agent. “TopCo” has the meaning assigned to that term in the Recitals to this Agreement. 34 “Total Assets” means the total assets of Company and its Subsidiaries on a consolidated basis, as shown on the most recent balance sheet of Company delivered pursuant to Section 6.1(b) or (c) or, if such statements have not been so delivered, Section 4.1(e). “Total Utilization of Revolving Loan Commitments” means, as at any date of determination, the sum of (a) the aggregate principal amount of all outstanding Revolving Loans plus (b) the Letter of Credit Usage.
